Cite as 2014 Ark. App. 647

              ARKANSAS COURT OF APPEALS
                                     DIVISION III
                                    No. CR-14-381

                                             Opinion Delivered November 12, 2014

HERMAN RAY FRASURE           APPEAL FROM THE CRITTENDEN
                  APPELLANT COUNTY CIRCUIT COURT
                             [NO. CR-2011-1297]
V.
                             HONORABLE JOHN N. FOGLEMAN,
STATE OF ARKANSAS            JUDGE
                    APPELLEE
                             AFFIRMED


                           RHONDA K. WOOD, Judge

        This is an appeal from a probation revocation. Herman Frasure argues that the

circuit court improperly revoked his probation for use of marijuana. Because the court

revoked on multiple, independent grounds, and Frasure attacks only one ground on

appeal, we affirm the revocation.

        Frasure pleaded guilty to felony theft of property in 2012 and was sentenced to

72 months’ probation. In 2013, the State filed a petition to revoke Frasure’s probation

based on allegations that he violated multiple conditions of probation, which included

the allegations that he failed to pay all fines and costs as ordered and that he possessed

and used marijuana. At the revocation hearing, Frasure objected when his probation

officer began to testify as to an absent probation officer’s allegation that Frasure

possessed and used marijuana. The court sustained Frasure’s confrontation-clause

objection. Thus, the court did not allow this testimony regarding whether Frasure
                               Cite as 2014 Ark. App. 647

possessed or used marijuana. At conclusion of the hearing, the circuit court revoked

Frasure’s probation on the grounds that he used marijuana and that he failed to pay

fines and costs as directed.

        When a circuit court expressly bases its decision on multiple, independent

grounds, and an appellant challenges only one of those grounds on appeal, we affirm

without addressing the merits of the argument. Morgan v. State, 2012 Ark. App. 357.

Here, the circuit court revoked Frasure’s probation on two independent grounds:

using marijuana and failing to pay fines and costs. Frasure’s sole argument on appeal

concerns the use of marijuana. This ruling was separate from the failure to pay fines

and costs violation, and Frasure does not challenge the court’s finding that he failed to

pay in violation of his probation. Because Frasure failed to challenge both of the

independent grounds relied on by the circuit court in revoking his probation, we

affirm the revocation.

        Affirmed.

        GLOVER and VAUGHT, JJ., agree.

        C. Brian Williams, for appellant.

        Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                            2